           Case 8-19-76260-ast        Doc 664     Filed 07/29/20      Entered 07/29/20 01:03:46




Jeffrey Chubak                                                                                      212.497.8247
MEMBER NY & NJ BARS                                                                      jchubak@aminillc.com



      July 29, 2020

      By ECF

      Honorable Alan S. Trust
      U.S. Bankruptcy Court for the Eastern District of New York
      Alfonse M. D’Amato Federal Courthouse
      290 Federal Plaza
      Central Islip, New York 11722

      Re: In re Absolut Facilities Management, LLC, No. 19-bk-76260-ast

      Dear Judge Trust:

      We represent the Plan Administrator Ronald Winters of Gibbins Advisors, LLC. We write to
      notify interested parties, that the hearing on the following matters has been adjourned to September
      16, 2020, at 12:00 p.m.:

         Status conference

         Motion of Dwayne H. Benner and Stephen J. Schunk for Relief from the Automatic Stay, filed
          April 24, 2020 [Dkt. No. 550]

         Motion of Michael Wyse of Wyse Advisors LLC to Compel Compliance with that Certain
          Order Authorizing his Employment and Retention as Chief Restructuring Officer Nunc Pro
          Tunc to the Petition Date, filed May 14, 2020 [Dkt. No. 578]

      The hearing on the above matters will be held before the Honorable Alan S. Trust, at the United
      States Bankruptcy Court for the Eastern District of New York, Courtroom 960, 290 Federal Plaza,
      Central Islip, New York 11722.

      Sincerely,

      Jeffrey Chubak




                           131 WEST 35TH STREET, 12TH FLOOR • NEW YORK, NY 10001
                              P 212.490.4700 • F 212.497.8222 • www.aminillc.com
